DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Driscoll (US Patent Publication 2018/0153179).  Driscoll teaches a meat processing system which is structurally similar to the Applicant’s claimed meat processing system.  Regarding claims 1, the apparatus of Driscoll teaches a blade 36 and/or 38 configured to cut a carcass 14 or section of carcass into pieces 16, 18 and 20.  The blade 36 or 38 lying substantially in a blade plane.  A blade movement assembly 42,44 and/or 40,44 and a controller 56 and/or 80 and a conveyor 12 configured to convey the carcass or section of the carcass along a first axis.  The controller 56,80 are configured to control the blade movement assembly 42, 44 and/or 40,44.  Regarding claims 2-4, and 11, 13 each blade 36,38 includes a vertical and horizontal adjustment such that the blade movement assembly is further configured to translate, rotate or translate the blade speed depending on the speed at which the carcass or section of carcass is conveyed.   As for claim 8, as seen in the drawings, the cut path is non-linear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Driscoll (US Patent Publication 2018/0153179 in view of O’Brien (US Patent Re 36,664).  
O’Brien teaches teaches a carcass slaughtering system which includes a vision system to determine a position and/or orientation of the carcass that uses a 3D image sensor including an Xray device.  Regarding claims 20-25, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the system of Driscoll, with a visioning system in view of the teaching(s) of O’Brien in order to automate the butchering system.  
Allowable Subject Matter
Claims 6, 7, 10, 14, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643